R. B. Burns, J.
Plaintiff union brought suit complaining that defendant city was violating the fire department hours of labor act, MCL 123.841-123.843; MSA 5.3331-5.3333. The trial court agreed and ordered defendant to comply with MCL 123.841; MSA 5.3331. Defendant appeals and we reverse.
Plaintiff represents city employees who engage in firefighting. Pursuant to a collective bargaining agreement arrived at by compulsory binding arbitration, MCL 423.231 et seq.; MSA 17.455(31) et seq., the employees work a rotating schedule, alternating between eight hours per day, 40 hours per week on the day, midnight and afternoon shifts and a shift of 24 hours per day, 56 hours per week.
MCL 123.841; MSA 5.3331 makes it unlawful for a municipality to require firefighters to be on duty more than 24 hours, or off duty less than 24 consecutive hours in any 48-hour period, and to work more than an average of 56 hours per week. In Flynn v City of Fraser, 45 Mich App 346; 206 NW2d 448 (1973), this Court upheld a trial court’s determination that a 40-hour, five-day work week violated MCL 123.841; MSA 5.3331. While recognizing that hours of employment were subject to collective bargaining and compulsory and binding arbitration, we ruled that a collective bargaining agreement or arbitration award could not contravene the limits set by the statute.
Apparently in response to Flynn, the Legislature amended the act to provide for a 40-hour work *645week under certain circumstances. MCL 123.842(e); MSA 5.3332(e) provides:
"The provisions of section l1 shall not apply * * * [t]o any municipality which, by agreement with the collective bargaining agent representing affected employees, does not require its employees engaged in fire fighting or subject to the hazards thereof, to be on duty more than 40 hours in any consecutive 7-day period.”
Plaintiff argues that MCL 123.842(e); MSA 5.3332(e) is an exception to MCL 123.841; MSA 5.3331, and it is illogical to assume the Legislature intended both the general rule and exception to apply simultaneously. However, the different shift schemes cannot be, and are not, applied simultaneously, but may be applied without conflict in rotation. We read the statutes as requiring the 24-hour shift restrictions to apply, unless, in any given week, pursuant to agreement, employees are not required to work more than 40 hours.
Plaintiff also argues that the shift rotation schedule is not a result of an "agreement with the collective bargaining agent representing affected employees”, MCL 123.842(e); MSA 5.3332(e), because the agreement was a result of compulsory binding arbitration rather than solely of negotiations. However, the statute draws no such distinction. There exists an agreement sufficient to bring the 40-hour week rotations within the statute.
Reversed. No costs, a public question.
M. B. Breighner, J., concurred.

 MCL 123.841; MSA 5.3331.